DETAILED ACTION
Claims 1-20 are presented for examination.
	Applicant’s Amendment filed February 5, 2021 has been entered into the present application.
	Claims 1-20 remain pending. Claims 1 and 16 are amended. 
Applicant’s arguments, filed February 5, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of (i) uveitis as the single disclosed species of ocular condition, and (ii) dexamethasone as the single disclosed species of steroid, as stated in the reply filed April 27, 2020, which is still in effect over the claims. 
	Accordingly, claim 11 remains withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	Instant claims 1-10 and 12-20 remain directed to the elected subject matter and such claims are herein acted on the merits infra. 

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed March 31, 2021 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A-B, the Examiner has considered the cited references. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-10 and 12-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons of record set forth at p.3-6 of the previous Office Action dated August 5, 2020, of which said reasons are herein incorporated by reference. 

The following rejections are maintained and are modified only to reflect amended claim language. 
(i) In claim 1, Applicant recites “administering a threshold dose of a steroid to an eye of the subject in an amount sufficient to achieve a therapeutic effect in a therapeutically effective regimen that minimizes an intraocular pressure [IOP] increase above a baseline level”, which renders the claim indefinite because Applicant fails to set forth any objective standard by which to clearly delineate between an IOP increase above “baseline” that is (or is not) “minimized” as claimed. Without such clearly set forth objective standards or criteria, the identification of an IOP increase above “baseline” that is (or is not) “minimized” as claimed would depend on the subjective opinion of the skilled artisan, which fails to set forth a clear boundary between those IOP increases above “baseline” that would be included or excluded from the method as claimed. See MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention”, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required.

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “claim 1 provides an objective standard for the baseline” by now reciting the limitation “minimizes an intraocular pressure (IOP) increase above a baseline level prior to commencement of the therapeutically effective regimen”, and further asserts that 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s assertion that the as-filed specification discloses a “definition” for the term “minimizes” such that the ordinarily skilled artisan would have been reasonably apprised of the objective standard by which to clearly delineate an IOP increase above “baseline” that is (or is not) “minimized” as claimed is unavailing. At p.6, l.9-23 of the as-filed specification upon which Applicant relies in support of this alleged definition of the term “minimizes”, Applicant states only that “a steroid composition and/or dosage regimen [with] that ‘minimizes’ an increase in IOP while providing a therapeutic effect, achieves a result that is measurably different than a composition or dosage regimen with different properties or administration intervals, duration, dosage amount, etc.” (p.6, l.14-18). Such disclosure – while supporting only the generic concept that the instantly claimed steroid regimen provides a different therapeutic effect than another regimen - provides absolutely no information to the ordinarily skilled artisan as to the objective boundaries that define an IOP increase that is “minimized” as compared to a baseline level. As such, this disclosure relied upon by Applicant cannot be considered in any way a substantive definition that would have reasonably apprised the ordinarily skilled artisan of the range of increase in IOP that would constitute “minimized” increases over baseline within the meaning of Applicant’s claims. Again, without such clear and precise identification of the objective boundaries of the term “minimizes” as used in claim 1, Applicant has failed to define a clear boundary between those IOP increases above “baseline” that would (or would not) be considered “minimized” as instantly claimed, instead requiring the skilled artisan to employ his own subjective interpretation of the term – which fails to clearly meet the statutory requirement of 35 U.S.C. §112(b) (pre-AIA  second paragraph) of “particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention”. 
	As dependent claims 2-10 and 12-20 do not remedy this point of ambiguity in claim 1 for the reasons above, such dependent claims remain subject to rejection for the same reasons applied above and of record to claim 1.
	For these reasons supra, rejection of claims 1-10 and 12-20 remains proper.


	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that the newly submitted claim amendments provide sufficient clarity to one of ordinary skill in the art such that the artisan would understand what is meant by “a threshold dose” and “therapeutically effective regimen” as used in the instant claims “when read in light of the specification” (Remarks, p.6).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant appears to focus solely on whether the terms “threshold dose” or “therapeutically effective regimen” would have been plainly clear to one of ordinary skill in the art before the effective filing date of the claimed invention, but this is not the basis of the present rejection. In the instant case, Applicant defines the “therapeutically effective regimen” as achieving a specific therapeutic effect – in claim 14, that the regimen “provides an average IOP of less than or equal to 2 mmHg above the baseline level”, or in claim 15, that the regimen “provides an average IOP of less than or equal to the baseline level” – without reasonably apprising the ordinarily skilled artisan of the specific conditions that yield the recited function as claimed. As a result, Applicant’s claim informs the ordinarily skilled artisan only of the 
	For these reasons supra, rejection of claims 14-15 is proper. 

(iii) In claim 16, Applicant recites “wherein a transient increase in IOP above the baseline level returns to a level of less than or equal to 2 mmHg above the baseline level within 90 minutes of administering”, which renders the claim indefinite because it is unclear if this function yields from any “threshold dose” and “therapeutically effective regimen” that meets the functions provided for in instant claim 1 (in which case the claim is additionally indefinite for failing to clearly and unequivocally further limit the subject matter of parent claim 1), or if it further limits the “threshold dose” and “therapeutically effective regimen” of claim 1 specifically to narrower embodiments that yield the function now provided for in instant claim 16 (in which case the claim is additionally indefinite for failing to clearly and unequivocally apprise the ordinarily skilled artisan of the specific doses of steroid and/or regimens that actually yield the recited function as claimed). Clarification is required.

Response to Applicant’s Arguments
In reply, Applicant fails to provide any comments specifically directed to the above-cited rejection of claim 16, appearing only to tangentially reference such rejection in his statement that “the rejections against claims 14-16 should be withdrawn” (Remarks, p.6). 
In the absence of any specific statements set forth in rebutting the above-cited rejection of claim 16, the rejection remains proper and is maintained. Insofar as Applicant may take again take the position that the terms “threshold dose” or “therapeutically effective regimen” are clearly defined for the ordinarily 
For these reasons supra, rejection of claim 16 is proper. 

(iv) In claim 17, Applicant recites the further administration of “a non-steroidal active agent”, but it is unclear for what the “non-steroidal agent” must be active. Similar ambiguity exists also in claims 19-20, which each recite substantially identical claim language. Clarification is required.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejections, stating that “[t]he term ‘non-steroidal active agent’ is also a term that would be understood by a person of ordinary skill in the art”, citing to the as-filed specification at p.12, l.26-p.15, l.11 in support of his position (Remarks, p.6). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is unavailing. In the instant case, the issue at hand is not whether one of ordinary skill in the art would have been able to identify “a non-steroidal active agent”, but rather whether the claim clearly identifies for what the recited “non-steroidal active agent” is, in fact, “active” (such that the ordinarily skilled artisan would have been reasonably apprised of the specific “non-steroidal active agents” that are actually included within, or excluded from, the objective boundaries of the claim). Applicant’s use of the term “active” in the phrase “non-steroidal active agent” necessarily implies that such agent have an activity, but the identity of this activity is wholly unclear. As a result, Applicant has failed to “particularly point out and distinctly claim” the specific “non-steroidal active agents” that are included (or excluded) from the claims as presented. Applicant’s contention that such term “would be 
Also, Applicant cites to the disclosure presented at p.12, l.26-p.15, l.11 of the as-filed specification in support of his position that the claim language is not indefinite, but this is unpersuasive. Such disclosure provides examples of possible “non-steroidal active agents” that may be used in the recited method, but again fails to provide any specific definition as to for what the “non-steroidal active agent” as recited in claims 17 and 19-20 is, in fact, active. For illustrative comparison, Applicant should note that claim 18 is not subject to this rejection, as it identifies the intended activity of the “non-steroidal active agent” and, therefore, does not propagate this point of ambiguity introduced in claim 17.
For these reasons supra, rejection of claims 17 and 19-20 is proper.

(v) In claim 20, Applicant recites “wherein the non-steroidal active agent is administered via an alternative dosing regimen”, but it is unclear to what the “dosing regimen” is “alternative”. For example, it is unclear if the “alternative dosing regimen” requires a different administration protocol than the “therapeutically effective regimen” of claim 1, or an “alternative dosing regimen” to its typical and art-accepted dosing regimen. Clarification is required.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating only that the meaning of the phrase “alternative dosing regimen” is “clear” (Remarks, p.6).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is not accepted. The grounds for rejection clearly identified multiple different interpretations of the phrase “alternative dosing regimen”, further noting that the claim as presented fails to clearly identify the intended interpretation of the term “alternative dosing regimen” as used in claim 20. This lack of clarity in the claim is not satisfied by Applicant’s unsupported assertion that the phrase is “clear”. Clarification remains necessary - in the claims. Note, further, that “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential), standard expressly approved in In re Packard, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014).
For these reasons supra, rejection of claim 20 is proper. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “administering a threshold dose of a steroid to an eye of the subject in an amount sufficient to achieve a therapeutic effect” renders the claim indefinite because it is unclear if (i) the threshold dose is the same as the recited “amount sufficient to achieve a therapeutic effect”, or (ii) the “amount sufficient to achieve a therapeutic effect” is a subset of amounts of the previously recited “threshold dose” (in which case the claim is additionally indefinite for failing to clearly identify what subset of amounts is actually circumscribed by the claim). As a result, it is unclear what function(s) is intended to limit the recited steroid dose or amount. Clarification is required. 
In claim 1, the phrase “an amount sufficient to achieve a therapeutic effect in a therapeutically effective regimen that minimizes an [IOP] increase above a baseline level” renders the claim indefinite because the “therapeutic effect” of the recited “amount” and “regimen” is not clearly or precisely set forth. Applicant fails to specifically recite a therapeutic objective of the recited method (Applicant’s method 
In claim 1, Applicant recites “wherein the therapeutically effective regimen includes an adequate recovery period”, which renders the claim indefinite because it is unclear for what the “recovery period” must be “adequate” to achieve. Applicant fails to identify the intended result or goal of the recovery period, such that the ordinarily skilled artisan would have been reasonably apprised of what recovery period would be considered “adequate” (and, thus, included within the objective boundaries of the claim) or “inadequate” (and, thus, excluded from the objective boundaries of the claim). Without such clear delineation, the identification of an “adequate recovery period” as claimed would depend on the subjective opinion of the skilled artisan, which fails to set forth a clear boundary of the subject matter that is included or excluded by the claims as presented. See MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention”, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 
As claims 2-10 and 12-20 do not remedy these points of confusion in claim 1, they must also be rejected on the same grounds as applied thereto. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 16 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, for the reasons of record set forth at p.6 of the previous Office Action dated August 5, 2020, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating only that “the meaning of the claim is clear” as amended (Remarks, p.7). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendment to clarify that the term “baseline” refers to the previously recited “baseline level” provides no further clarification as to whether instant claim 16 constitutes a dependent claim that properly further limits the subject matter of parent claim 1, as set forth in the grounds for rejection. Furthermore, Applicant’s unsupported contention that “the meaning of the claim is clear” is wholly insufficient to provide the necessary clarification of the claim language. 
Accordingly, the rejection stands.
For these reasons supra, rejection of claim 16 is proper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 5, 8-9, 12-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelegrin et al. (“Long-Term Evaluation of Dexamethasone Intravitreal Implant in Vitrectomized and Non-Vitrectomized Eyes with Macular Edema Secondary to Non-Infectious Uveitis”, Eye, 2015; 29:943-950), already of record, for the reasons of record set forth at p.6-9 of the previous Office Action dated August 5, 2020, of which said reasons are herein incorporated by reference.
Newly amended claim 1 now recites “administering a threshold dose of a steroid to an eye of the subject in an amount sufficient to achieve a therapeutic effect” and further recites “wherein the therapeutically effective regimen includes an adequate recovery period”, in addition to defining the “baseline level” as “prior to commencement of the therapeutically effective regimen”.
Pelegrin et al. teaches the administration of a sustained release 0.7 mg dexamethasone (DEX) intravitreal implant to the eye of a subject with uveitic macular edema (ME) secondary to non-infectious anterior, intermediate, posterior uveitis, or panuveitis, which clearly meets Applicant’s limitations directed to the treatment of a subject with an ocular condition responsive to steroid therapy (in this case, uveitis) comprising administering a threshold dose (further defined in claim 8 as “from about 0.1 mg to 30 mg”) of a steroid (in this case, 0.7 mg DEX), which was effective to improve ME in all treated eyes (thereby constituting “an amount sufficient to achieve a therapeutic effect”, as newly recited in claim 1) (abstract; col.1, para.1-2, p.944; col.2, para.1, p.944; col.2 para.2, p.945; col.1, para.2, p.947; Fig.1, p.947; Fig.2, p.947). 

Here, Pelegrin et al. teaches that baseline IOP prior to treatment with the DEX implant in the treated non-PPV (non-vitrectomized) eyes was 16.2 mmHg, and 14.46 mmHg in the PPV (vitrectomized) eyes. At 6 months follow-up, Pelegrin et al. teaches that mean IOP in the treated non-PPV eyes was 17.28 mmHg, and in the treated PPV eyes was 13.91 mmHg, which clearly meets Applicant’s requirement that the “therapeutically effective regimen” provides “an average IOP of less than or equal to” 2 mmHg above the baseline level (as 17.28 mmHg in the non-PPV eyes is < 2 mmHg over the baseline level of 16.2 mmHg), thereby meeting the limitations of claim 14, or “the baseline level” (as 13.91 mmHg in the PPV eyes is < the baseline level of 14.46 mmHg), thereby meeting the limitations of claim 15.
Applicant newly recites “wherein the therapeutically effective regimen includes an adequate recovery period”, but fails to clearly identify for what such period must be “adequate” to recover from. As such, the teachings of Pelegrin et al. demonstrating that the 6 month period following the initial implant injection was “adequate” to “recover” from the initial increase in IOP immediately following implant injection. Note that the instant claims do not place any explicitly limiting definition on what constitutes a “minimized IOP increase above a baseline level”, or any specific timeframe as to when such “minimized IOP increase” and/or “adequate recovery period” occurs in relation to steroid administration. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Pelegrin – which shows a spike in IOP from about 16 mmHg to 22 mmHg in one group over 1-2 months and from about 14.5 mmHg to about 20 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position that Pelegrin et al. demonstrates a spike in IOP following initial implant injection and allegedly fails to teach “an adequate recovery period” as now claimed is not a point well taken. Applicant’s instant claims do not place any limiting definition on what constitutes a “minimized IOP increase above a baseline level”, and also fails to place any limiting timeframe as to when such “minimized IOP increase” and/or “adequate recovery period” occurs in relation to the steroid administration to the eye of the recited subject. As such, the teachings of Pelegrin et al. demonstrating that the IOP at 6 months following injection of the DEX implant was < 2 mmHg above baseline (claim 14) or < baseline IOP (claim 15) – wherein baseline IOP is prior to injection of the DEX implant – constitutes a “minimized IOP increase above a baseline level” as required by claim 1, and also constitutes a period of time “adequate” to “recover” from the initial increase in IOP immediately following injection of the DEX implant. Accordingly, Applicant’s contention that the newly submitted amendments to instant claim 1 constitute patentably distinguishing features over Pelegrin et al. is unavailing. 
For these reasons supra, rejection of claims 1-3, 5, 8-9, 12-15, 17 and 20 is proper. 

5.	Claims 1-3, 5-7, 9-10, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (“Passive and Oxymetazoline-Enhanced Delivery with a Lens Device: Pharmacokinetics and Efficacy Studies with Rabbits”, Journal of Ocular Pharmacology and Therapeutics, 2008; 24(4):385-391), already of record, for the reasons of record set forth at p.9-13 of the previous Office Action dated August 5, 2020, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now recites “administering a threshold dose of a steroid to an eye of the subject in an amount sufficient to achieve a therapeutic effect” and further recites “wherein the 
Miller et al. teaches the combined administration of 17 g DEX sodium phosphate (DEXNaP) with the vasoconstricting agent oxymetazoline (OMZ) to the eyes of rabbits afflicted with uveitis via a passive trans-scleral delivery lens, noting significant efficacy in mitigating the symptoms of uveitis in the treated eyes. 
At p.4, l.8-12 of the as-filed specification, Applicant defines a “threshold dose” as “an amount of a therapeutic agent which, when administered to a subject, is sufficient to achieve an intended therapeutic or physiological effect”, further stating that “a ‘threshold dose’ refers to a non-toxic, but sufficient dose of a therapeutic agent, to achieve therapeutic results in treating a condition for which the therapeutic agent is known to be effective”.
As Miller’s dose of DEXNaP was clearly effective to mitigate uveitis symptoms in the treated eyes of rabbits with uveitis, and further that Miller et al. did not note any explicit toxicity associated with such quantity of DEXNaP, the dose of DEXNaP employed in Miller applied to the eye surface using the passive trans-scleral delivery lens clearly meets Applicant’s limitation directed to “a threshold dose” of a steroid, which also constitutes “an amount sufficient to achieve a therapeutic effect” as newly recited in claim 1.
Miller’s administration also constitutes “a therapeutically effective regimen that minimizes an [IOP] increase above a baseline level prior to commencement of the therapeutically effective regimen”, since Miller et al. expressly teaches the co-administration of the DEXNaP with the vasoconstricting agent OMZ, which was noted to lower IOP in the treated eyes. As such IOP-lowering effect of OMZ must necessarily “minimize an IOP increase above a baseline level” – wherein the baseline level is prior to commencing treatment with the OMZ and DEXNaP combination – as compared to no treatment with OMZ (i.e., prior to application of the passive trans-scleral delivery lens), then this IOP-lowering effect of OMZ must necessary function to “minimize[s] an [IOP] increase” of the DEXNaP steroid administration above the baseline level, as instantly claimed. 
Also, Miller et al. teaches administration of DEXNaP using a passive trans-scleral delivery lens with 20 L of 1% OMZ and 0.5 M DEXNaP in the surgical sponge in the drug chamber, wherein the lens 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that Miller only teaches that the effect of an IOP decrease “is disclosed for OMZ but not for the combination with the steroid (i.e., the dexamethasone)” (Remarks, p.8). Applicant opines that - although Miller et al. teaches that the amount of DEXNaP delivered to the eye using the OMZ lens system was significantly higher than that without OMZ – Miller et al. “does not teach or suggest” the claimed effect of minimizing “an IOP increase above a baseline level”, or “an adequate recovery period” (Remarks, p.8). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s characterization of Miller’s teachings is incorrect. Miller et al. explicitly discloses that OMZ was effective to lower IOP, and that this IOP-lowering effect of OMZ was specifically integral to the enhanced delivery and therapeutic effect of DEXNaP to the eye when the two agents were combined (OMZ + DEXNaP) (“[t]he mechanisms of enhanced DexP delivery are believed to be related to the increase of drug residence time on the eye, lowering of intraocular pressure (IOP), decrease of aqueous-humor turnover and flow rate, and/or reduction of the clearance barrier, such as blood vasculature clearance … [a]s IOP has been suggested to affect trans-scleral transport, it is possible that OMZ can enhance trans-scleral transport through the IOP-lowering effect”; col.1, para.2, p.390). Such teachings clearly and unequivocally rebut Applicant’s contention that Miller’s teachings of an IOP-lowering effect occur only in the context of OMZ application, and not OMZ administered with DEXNaP. 

Finally, Applicant’s position that Miller et al. fails to teach “an adequate recovery period” is also unavailing.  Miller et al. teaches administration of DEXNaP using a passive trans-scleral delivery lens with 20 L of 1% OMZ and 0.5 M DEXNaP in the surgical sponge in the drug chamber, wherein the lens device was applied to the eye for 4 h and then removed (col.1, para.2, p.388-col.2, para.1, p.388). Miller’s removal of the delivery lens following 4 h of application meets Applicant’s newly claimed requirement that the claimed steroid regimen include “an adequate recovery period”, as such period of non-treatment (once the DEXNaP and OMZ delivery lens was withdrawn) constitutes a period “adequate” to “recover” from application of the DEXNaP and OMZ delivery lens. Applicant should note that the instant claims do not provide any specificity as to the nature of the “adequate recovery period” (e.g., for what the “recovery period” must be adequate) and/or require any specific timeframe as to when such “adequate recovery period” occurs in relation to steroid administration. 
For these reasons supra, rejection of claims 1-3, 5-7, 9-10, 15 and 17-19 is proper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 4 remains rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (“Passive and Oxymetazoline-Enhanced Delivery with a Lens Device: Pharmacokinetics and Efficacy Studies with Rabbits”, Journal of Ocular Pharmacology and Therapeutics, 2008; 24(4):385-391) in view of Jaffe et al. (U.S. Patent No. 9,149,525 B2; 2015), each already of record, for the reasons of record set forth at p.13-16 of the previous Office Action dated August 5, 2020, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Miller does not disclose each and every limitation of claim 1” and “Jaffe does not remedy the defects of Miller” (Remarks p.9). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Insofar as Applicant has alleged that Miller et al. fails to disclose each and every limitation of instant claim 1, such allegation is unavailing for the reasons set forth above in reply to the rejection of instant claims 1-3, 5-7, 9-10, 15 and 17-19 over Miller’s teachings, which apply equally herein and are incorporated by reference. 
prima facie obviousness against instant claim 4 – not Jaffe et al. individually. Applicant’s piecemeal analysis of the references cannot establish nonobviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. There is no requirement under 35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references – taken collectively - would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claim 4 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-5, 7-10, 15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-36 of U.S. Patent Application No. 16/155,641 in view of Miller et al. (“Passive and Oxymetazoline-Enhanced Delivery with a Lens Device: Pharmacokinetics and Efficacy Studies with Rabbits”, Journal of Ocular Pharmacology and Therapeutics, 
Newly amended claim 1 now recites “administering a threshold dose of a steroid to an eye of the subject in an amount sufficient to achieve a therapeutic effect” and further recites “wherein the therapeutically effective regimen includes an adequate recovery period”, in addition to defining the “baseline level” as “prior to commencement of the therapeutically effective regimen”.
The ‘541 claims provide for the administration of DEX phosphate to a subject for the treatment of uveitis, particularly in a threshold dose of from about 0.1 mg to about 10 mg, which clearly meets Applicant’s instantly claimed requirements that the dose of DEX phosphate of the ‘541 claims constitutes “a threshold dose” of a steroid, and also “an amount sufficient to achieve a therapeutic effect”, as recited in instant claim 1. 
Also, the ‘541 claims in view of Miller’s teachings provide for “a therapeutically effective regimen that minimizes an [IOP] increase above a baseline level prior to commencement of the therapeutically effective regimen”, since the combined teachings of the ‘541 claims with Miller suggest co-administration of DEX with the vasoconstricting agent OMZ, which was noted to lower IOP in treated eyes. As such IOP-lowering effect of OMZ must necessarily “minimize an IOP increase above a baseline level” (wherein the baseline level is prior to commencing treatment with the OMZ and DEX combination) as compared to no treatment with OMZ, then this IOP-lowering effect of OMZ must necessary function to “minimize[s] an [IOP] increase” of the DEX steroid administration above the baseline level, as instantly claimed. 
Also, as the ‘541 claims provide for the administration of DEX phosphate as a discrete event (e.g., as in copending ‘541 claim 30, that the “administration period is from about 1 minute to about 30 minutes”), such time during which the DEX phosphate is withdrawn constitutes “an adequate recovery period” as claimed, as such period of non-treatment constitutes a period “adequate” to “recover” from application of the DEX and OMZ therapy suggested by the ‘541 claims in view of Miller et al. Note that the instant claims do not place any specific limitation on the nature of the “adequate recovery period” (e.g., for what the “recovery period” must be adequate), or require any specific timeframe as to when such “adequate recovery period” occurs in relation to steroid administration.
Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, requesting that “this rejection be held in abeyance until such time as patentable subject matter has been determined” (Remarks, p.9). 
The arguments have been fully and carefully considered, but are not found persuasive. 
In view of the fact that the instant claims are not in condition for allowance as evidenced by the rejections set forth infra, and further in view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the copending ‘541 claims in view of Miller et al., the rejection remains proper. 
For these reasons supra, rejection of claims 1-5, 7-10, 15 and 17-19 is proper.

Conclusion
Rejection of claims 1-10 and 12-20 is proper.
Claim 11 is withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 12, 2021